              Case 19-65317-jwc                     Doc 1         Filed 09/27/19 Entered 09/27/19 09:34:23                              Desc
                                                                  Petition Page 1 of 7
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                            District of qc...a45114-
                                      (Stele)
 Case number (If known):                                    Chapter 7                                                                               tis3aan
                                                                                                                                             amended filing'
                                                                                                                                                  ' s

                      19-65317
Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/16

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1. Debtor's name                                Hou4ish                                                          L,Lc r

2. All other names debtor used
   in the last 8 years
   Include any assumed names,
   trade names, and doing business
   as names



3. Debtor's federal Employer
   Identification Number (EIN)
                                                        2...1 S2       37 5 (.0

4. Debtor's address                        Principal place of business                                  Mailing address, if different from principal place
                                                                                                        of business

                                           Z 25            VerMI Or'Ve                                              3414ite,
                                           Number        Street                                         Number      Street


                                                                                                        P.O. Box

                                                ec4-0-r                       4 3o 03q
                                           City                            State      ZIP Code          City                        State      ZIP Code

                                                                                                        Location of principal assets, If different from
                                                                                                        principal place of business
                                            bckki,6
                                           County                                                        4 /3/5 6. 72Arte/ofuri                      1UA3
                                                                                                        Number      Street




                                                                                                        Xv5vs1c1                             30 yo6,
                                                                                                        City                        State      ZIP Code




5. Debtor's website (URL)

                                           l;torporation (Including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
a. Type of debtor
                                           0    Partnership (excluding LLP)

                                           CI Other, Specify:




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                              page 1
              Case 19-65317-jwc             Doc 1              Filed 09/27/19 Entered 09/27/19 09:34:23                                 Desc
                                                               Petition Page 2 of 7
Debtor                                                                                         Case number (rf Mom)
              Name


                                     A. Check one:
7. Describe debtor's business
                                     0 Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                     0 Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                     0 Railroad (as defined in 11 U.S.C. § 101(44))
                                     0 Stockbroker (as defined in 11        § 101(53A))
                                     0 Commodity Broker (as defined In 11 U.S.C. § 101(6))
                                     O agarIng Bank (as defined In 11 U.S.C. § 781(3))
                                     Mona of the above


                                     B. Check all that apply:

                                     0   Tax-exempt entity (as described In 26 U.S.C. § 501)
                                         Investment company, including hedge fund or pooled investment vehicle (as defined In 15 U.S.C.
                                         § 80a-3)
                                     0   investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))


                                     C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                        http://www.uscourts.qov/four-diqit-national-association-nalcs-codes .



8. Under which chapter of the        Chec      ne:
   Bankruptcy Code is the
   debtor filing?                    l   Chapter 7
                                         Chapter 9
                                     CI Chapter 11. Check all that apply:
                                                           O Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                             Insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
                                                             4/01/19 and every 3 years after that).
                                                           O The debtor Is a small business debtor as defined In 11 U.S.C. § 101(51D). If the
                                                             debtor Is a small business debtor, attach the most recent balance sheet, statement
                                                             of operations, cash-flow statement, and federal Income tax return or if all of these
                                                             documents do not exist, follow the procedure In 11 U.S.C. § 1116(1)(B).

                                                           O A plan is being filed with this petition.

                                                           CI Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, In accordance with 11 U.S.C. § 1126(b).

                                                           •   The debtor is required to file periodic reports (for example, 10K and 100) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                               for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                           O The debtor Is a shell company as defined In the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                     0   Chapter 12

9. Were prior bankruptcy cases
   filed by or against the debtor
   within the last 8 years?          CI Yes.    District                                When                      Case number
                                                                                               MM! DD / YYYY
   If more than 2 cases, attach a
                                                District                                When                      Case number
   separate list.
                                                                                               MM! DD / YYYY

is. Are any bankruptcy cases
    pending or being filed by a
    business partner or an               Yes. Debtor                                                              Relationship
   affiliate of the debtor?                     District                                                         When
                                                                                                                                 MM / DD / YYYY
   List all cases. If more than 1,
   attach a separate list.                      Case number, if known

 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 2
             Case 19-65317-jwc            Doc 1          Filed 09/27/19 Entered 09/27/19 09:34:23                                 Desc
                                                         Petition Page 3 of 7
Debtor                                                                                  Case number Of Mom)
             Name



11.Why is the case filed in this   Che     all that apply:
   district?
                                       Debtor has had Its domicile, principal place of business, or principal assets In this district for 180 days
                                       immediately preceding the date of this petition or for a longer part of such 180 days than In any other
                                       district.

                                   0 A bankruptcy case concerning debtors affiliate, general partner, or partnership is pending in this district.

12.Does the debtor own or have     Zia
   possession of any real
                                   0 Yes. Answer below for each property that needs Immediate attention. Attach additional sheets if needed.
   property or personal property
   that needs immediate                     Why does the property need immediate attention? (Check all that apply.)
   attention?
                                            O It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                 What is the hazard?

                                            •    it needs to be physically secured or protected from the weather.

                                            O it includes perishable goods or assets that could quickly deteriorate or lose value without
                                              attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                              assets or other options).

                                            •    Other



                                            Where lithe property?
                                                                       Number          Street



                                                                       City                                            State       ZIP Code


                                            Is the property insured?
                                            O No
                                            O Yes. Insurance agency

                                                      Contact name

                                                      Phone



          Statistical and administrative information



13.Debtor's estimation of          Chaff-one:
   available funds                 ZFunds will be available for distribution to unsecured creditors.
                                   0 After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                   /49                               0 1,000-5,000                             0 26,001-60,000
14.Estimated number of             CI 50-99                          CI 5,001-10,000                           0 50,001-100,000
   creditors
                                   0 100-199                         0 10,001-25,000                              More than 100,000
                                       200-999

                                       $0-$50,000                       $1,000,001-$10 million                 0 $500,000,001-$1 billion
15.Estimated assets                    $50,001-$100,000                 $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                   O   $100,0014500,000                 $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                       $500,001-$1 million              $100,000,0014500 million               0 More than $50 billion


 Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
              Case 19-65317-jwc                     Doc 1       Filed 09/27/19 Entered 09/27/19 09:34:23                                   Desc
                                                                Petition Page 4 of 7
Debtor                                                                                          Case number iiknown)
             Name


                                        o $0-$50,000                         11‘1,000,001-$10 million                     $500,000,001-$1 billion
16, Estimated liabilities
                                        o $50,001-$100,000                   0 $10,000,001450 million                     $1,000,000,001-$10 billion
                                          $100,001-$500,000                  0 $50,000,001-$100 million                 0 $10,000,000,001-$50 billion
                                          $500,001-$1 million                   $100,000,001-$500 million               0 More than $50 billion


           Request for Relief, Declaration, and Signatures


WARNING — Bankruptcy fraud Is a serious crime. Making a false statement In connection with a bankruptcy case can result in fines up to
          $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17, Declaration and signature of             The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of
                                             petition.
    debtor
                                        al   I   have been authorized to file this petition on behalf of the debtor.

                                             I have examined the Information in this petition and have a reasonable belief that the Information Is true and
                                             correct.


                                        I declare under penalty of perjury that the foregoing Is true and correct.

                                             Executed on 0
                                                                        YY Y

                                                                                                         eur-4.5                     1---/o(/
                                             Signature of authorized representative of debtor            Printed name

                                             Title         e

a Signature of attorney
                                                                                                         Date
                                             Signature of attorney for debtor                                          MM    / DD / YYYY



                                             Printed name

                                             Firm name

                                             Number         Street

                                             City                                                            State            ZIP Code


                                             Contact phone                                                   Email address



                                             Bar number                                                      State




  Official Form 201                              Voluntary Petition for Non-individuals Filing for Bankruptcy                               page 4
           Case 19-65317-jwc   Doc 1    Filed 09/27/19 Entered 09/27/19 09:34:23           Desc
                                        Petition Page 5 of 7


    eN              k               oks . l'io                      . .            .
                                                                                                              .
0           ( Ns,
                                                                                       .
L--eNcAck)3 bto-        uMd&< eArof-ki&
                                                                .
2 14 Iles k)•)9 C..ekS -C it S4 • .250                                                            .
 p( -1-{- 5 boir• M s 1 6 2Ia

Mc* A did et 1 1(32. et-lie       .
  3 6O e,/,-tueeptA),9 1eMe_ S4,;
Pectc,(44- t. &wets, 6/I 3 Ez(?2_                 . •
                                                                                                          ,
                                                                                                      ,


                                                      ..
                                                  .                           ..
                                ,
    . ,
                                                           .-
                                              .            .

                                          .                               .
   Case 19-65317-jwc      Doc 1   Filed 09/27/19 Entered 09/27/19 09:34:23   Desc
                                  Petition Page 6 of 7

U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT #01258674 (HD) OF 09/27/2019


ITEM     CODE   CASE          QUANTITY                        AMOUNT   BY

           7N   19-65317              1                    $ 335.00    Currency
                Judge - unknown at time of receipt
                Debtor - FLOURISH HOME INVESTORS LLC


TOTAL:                                                      $ 335.00

Amount Tendered:                                       $    $ 340.00
Change Returned:                                              $ 5.00


FROM: Flourish Home Investors LLC
      2251 Verna Drive
      Decatur, GA 30034




                                    Page 1 of 1
                  Case 19-65317-jwc                Doc 1        Filed 09/27/19 Entered 09/27/19 09:34:23                               Desc
                                                                Petition Page 7 of 7
   Case Number: 19-65317                            Name: Flourish Home Investors LLC                                                   Chapter: 7

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

     Non-Individual - Series 200 Forms

 MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                           Petition Deficiencies:
 O Complete List of Creditors (names and addresses of all creditors)                           O Last 4 digits of SSN
 D Pro Se Affidavit (due within 7 days, signature must be notarized,                           O Address 0 County
 or witnessed by a Court Intake Clerk, accompanied by a picture I.D.)                          O Type of Debtor
 O Signed Statement of SSN (due within 7 days)                                                 O Chapter
                                                                                               0 Nature of Debts
   MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                        O Statistical Estimates
   El Statement of Financial Affairs                                                           O Venue
   fEl Schedules: AJB, D, E/F, G, H                                                            O Attorney Bar Number
       Summary of Assets and Liabilities
   CE Declaration About Debtor(s) Schedules                                                                       Case filed via:
   O Attorney Disclosure of Compensation                                                  El Intake Counter by:
   O Petition Preparer's Notice, Declaration and Signature (Form 119)                          O Attorney
   O Disclosure of Compensation of Petition Preparer (Form 2800)                               O Debtor - verified ID:
   O Chapter 13 Current Monthly Income                                                         El Other - copy of ID: Amber Rene Carter
   O Chapter 7 Current Monthly Income                                                                                    678-663-4770
   O Chapter 11 Current Monthly Income
   O Certificate of Credit Counseling (Individuals only)                                   0 Mailed by:
   O Pay Advices (Individuals only) (2 Months)                                                O Attorney
   O Chapter 13 Plan, complete with signatures (local form)                                   O Debtor
   El Corporate Resolution (Business Ch. 7 & 11)                                              O Other:

   Ch.11 Business                                                                                      History of Case Association
   El 20 Largest Unsecured Creditors
   O List of Equity Security Holders                                                      Prior cases within 2 years:
   LI Small Business - Balance Sheet
   O Small Business - Statement of Operations
   O Small Business - Cash Flow Statement                                                 Signature:
   D Small Business - Federal Tax Returns                                                 Acknowledgment of Receiving No ce of Deficiency

   MISSING DOCUMENTS DUE WITHIN 30 DAYS
   O Statement of Intent — Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.gov/services-forms/bankruptcy/filing-
without-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
         Paid $ 335.00 cash

                  You may mail documents and filing fee payments (no2ersonal cheeks accepted - cashier's check or money orders only) to the address below.
                           All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                    **Failure to Comply may result in the dismissal of your case.**
                                                   UNITED STATES BANKRUPTCY COURT
                                                     75 Ted Turner Drive, SW, Room 1340
                                                            Atlanta, Georgia 30303
                                                                404-215-1000


 Intake Clerk:    H.D.                  Date: 9/27/19                        Case Opener:                                            Date:
